DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 - 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klin (9265416) hereafter Klin.
 	Regarding claims 19 and 21, Klin discloses a system for measuring eye tracking in a patient and using the measured eye tracking to help diagnose an abnormality (figures 1, 2 and column 8, line 35 – col. 9, line 24) , the system comprising: a main body (vertical construction in the front of seat; see figure 2 and column 2, lines 37-53); a stimulus screen (103) for displaying a video to the patient (fig. 2, col. 8, lines 57-59); an eye tracking camera (104); at least one forehead rest (fig. 2, col. 2, lines 49-52) member for stabilizing the patient's forehead, relative to the stimulus screen (fig. 2); a touchscreen interface (109) configured to provide control of the system to a user (col. 2 and col. 9, lines 8-10); a camera computer (111) for controlling the eye tracking camera (fig. 2, col. 9, lines 13-18); and a system computer (111) for controlling the stimulus screen, data processing and other functions of the system (fig. 2, col. 9, lines 13-16).

 	Regarding claim 20, Klin discloses the system of claim 19, further comprising an optical mirror spaced from the stimulus screen (fig. 2 and 3, col. 2, col. 9 and col. 10).

 	Regarding claim 22, Klin discloses the system of claim 21, wherein the at least one forehead rest member is configured and arranged to move up and down relative to the main body (fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 23, Klin discloses the system of claim 21, further comprising: a power supply; and an isolation transformer(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 24, Klin discloses the system of claim 21, wherein the stimulus screen is configured to rotate(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 25, Klin discloses the system of claim 21, further comprising at least one built-in speaker to provide audio to the patient along with video on the stimulus screen(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 26, Klin discloses the system of claim 21, wherein the system computer is configured to generate a score describing the eye tracking of the patient(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 27, Klin discloses the system of claim 26, wherein the score ranges from 0 to 20(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 28, Klin discloses the system of claim 27, wherein the score is interpreted as a binary classification for eye movement abnormalities(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 29, Klin discloses the system of claim 28, wherein a retrieved score of equal to or greater than 10 represents a positive result and an abnormality(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 30, Klin discloses the system of claim 28, wherein a retrieved score of below 10 represents a negative result and no abnormality(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 31, Klin discloses the system of claim 26, wherein the score is a box score(fig. 1, 2, col. 9 and col. 10).

 	Regarding claim 32, Klin discloses a method for measuring eye tracking in a patient using an eye tracking system, the method comprising: displaying a video to a patient on the stimulus screen; tracking movement of the patient's eyes during display of the video via an eye tracking camera of the eye tracking system; and generating, with a computer processor of the eye tracking system, a box score representing an ability of the patient's eyes to track the video (fig. 4, col. 12, line 26 – col. 14, line 46).

 	Regarding claim 33, Klin discloses the method of claim 32, wherein the box score ranges from 0 to 20, wherein the box score is interpreted as a binary classification for eye movement abnormalities, wherein if the box score is equal to or greater than 10, that represents a positive result (abnormality present), and wherein if the box score is below 10, that represents a negative result (no abnormality present) (fig. 4, col. 12, line 26 – col. 14, line 46).

 	Regarding claim 34, Klin discloses the method of claim 32, further comprising adjusting a height of a forehead rest member(fig. 4, col. 12, line 26 – col. 14, line 46).

 	Regarding claim 35, Klin discloses the method of claim 32, further comprising evaluating differences in movement between a right eye and a left eye of the patient(fig. 4, col. 12, line 26 – col. 14, line 46).

 	Regarding claim 36, Klin discloses the method of claim 32, further comprising receiving user information input by a user via a touchscreen interface of the eye tracking system(fig. 4, col. 12, line 26 – col. 14, line 46).

 	Regarding claim 37, Klin discloses the method of claim 32, further comprising receiving patient information input by the user via the touchscreen interface(fig. 4, col. 12, line 26 – col. 14, line 46).

 	Regarding claim 38, Klin discloses the method of claim 32, further comprising receiving a video selection from the patient via a stimulus screen of the eye tracking system(fig. 4, col. 12, line 26 – col. 14, line 46).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 21, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10729321 hereafter Samadani. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of Samadani read on or make obvious claims 19, 21, and 32 of the instant application.
 	Regarding claim 19, Samadani discloses A system for measuring eye tracking in a patient and using the measured eye tracking to help diagnose an abnormality, the system comprising: a main body; a stimulus screen for displaying a video to the patient; an eye tracking camera; at least one forehead rest member for stabilizing the patient's forehead, relative to the stimulus screen; a touchscreen interface configured to provide control of the system to a user; a camera computer for controlling the eye tracking camera; and a system computer for controlling the stimulus screen, data processing and other functions of the system (see claim 1).
 	Regarding claim 21, Samadani discloses a system for measuring eye tracking in a patient and using the measured eye tracking to help diagnose an abnormality, the system comprising: a main body; a stimulus screen for displaying a video to the patient; -3-an optical mirror spaced from the stimulus screen; an eye tracking camera; at least one forehead rest member for stabilizing the patient's forehead, relative to the stimulus screen; a touchscreen interface configured to provide control of the system to a user; a camera computer for controlling the eye tracking camera; and a system computer for controlling the stimulus screen, data processing and other functions of the system (see claim 1).
	Regarding claim 32, Samadani discloses a method for measuring eye tracking in a patient using an eye tracking system, the method comprising: displaying a video to a patient on the stimulus screen; tracking movement of the patient's eyes during display of the video via an eye tracking camera of the eye tracking system; and -5-generating, with a computer processor of the eye tracking system, a box score representing an ability of the patient's eyes to track the video (see claim 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872